*37
Judgment affirmed.

The answer alleges that the act of September 19, 1889, was in effect an amendment of the then existing charter of the Town of Waycross, and confei’red power and authority upon the mayor and council to carry the same into effect if they had exercised it even before the passage of the act of 1889, by which the town was reincorporated as the City of Waycross; that this last act went into effect and became operative upon its passage, and the then mayor and council were vested with unquestioned authority to carry at once into effect the act of September 19, 1889; and it is denied that the power and authority of the mayor and council under the act of November 1, 1889, was postponed until January 1, 1890. It is further alleged that the order for the election was passed on November 12, 1889, “for the satisfaction of the act for the issuing of bonds”; that the Mayor and Council of the City of Waycross were fully authorized to call the election, by virtue of the act of November 1, 1889; and that the mayor and council elected in January, 1890, have never called an election, because the election had been called and the. question legally passed upon by a two thirds majority of the registered voters.
Leon A. Wilson, by brief, for plaintiff.
Hitch & Myers, by brief, contra.